EXHIBIT 10(g)

WAL-MART STORES, INC.

2004 ASSOCIATE STOCK PURCHASE PLAN

(As amended and restated effective as of February 1, 2004)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page #  

I.         DEFINITIONS

     1      1.1.    Account      1      1.2.    Account Administrator      1   
  1.3.    Account Closure      1      1.4.    Affiliate      1      1.5.   
Associate      1      1.6.    Award Program      1      1.7.    Board      1   
  1.8.    Committee      1      1.9.    Company      1      1.10.   
Contribution      1      1.11.    Employer      1      1.12.    Participant     
2      1.13.    Participating Employer      2      1.14.    Payroll Deduction   
  2      1.15.    Plan      2      1.16.    Plan Year      2      1.17.   
Section 16 Officers      2      1.18.    Stock      2   

II.        ELIGIBILITY

     2      2.1.    In General      2      2.2.    Leaves of Absence      3   

III.      PLAN CONTRIBUTIONS

     3      3.1.    Shares Available for Contributions      3      3.2.    Plan
Contributions      3      3.3.    Maximum Limits on Contributions      3     
3.4.    Payroll Deductions      3      3.5.    Matching Contributions      4   
  3.6.    Award Contributions      4      3.7.    Voluntary Contributions      4
     3.8.    Remittance of Contributions      4   

IV.      ACCOUNT PURCHASES, MAINTENANCE & SALES

     5      4.1.    Account Establishment      5      4.2.    Share Purchases   
  5      4.3.    Share Purchases for Non-U.S. Participants      6      4.4.   
Allocation to Accounts      6      4.5.    Share Ownership      6      4.6.   
Account Statements      7      4.7.    Risk of Loss      7      4.8.   
Commission & Maintenance Charges      7      4.9.    Account Sales      7   

 

- i -



--------------------------------------------------------------------------------

V.       ACCOUNT CLOSURE & TERMINATION OF EMPLOYMENT

     8      5.1.    Account Closure      8      5.2.    By Termination of
Employment Other Than Due to Death of Participant      8      5.3.    By
Transferring Employment from the Company or a Participating Employer to an
Affiliate      8      5.4.    Termination Due to Death of Participant      9   

VI.      AWARD PROGRAM

     9      6.1.    Scope of the Award Program      9      6.2.    Great Job
Component      9      6.3.    Outstanding Performance Component      9   

VII.    ADMINISTRATION

     10      7.1.    Committee      10      7.2.    Powers of the Committee     
10   

VIII.  AMENDMENT & TERMINATION

     11      8.1.    Right to Amend or Terminate      11      8.2.    Limitation
on Right to Amend or Terminate      11   

IX.      MISCELLANEOUS PROVISIONS

     11      9.1.    Successors      11      9.2.    Severability      11     
9.3.    Requirements of Law      11      9.4.    Securities Law Compliance     
12      9.5.    No Rights as a Stockholder      12      9.6.    Nature of
Payments      12      9.7.    Non-Exclusivity of the Plan      13      9.8.   
Military Service      13      9.9.    Construction      13      9.10.   
Headings      13      9.11.    Stockholder Approval      13      9.12.    Taxes
     13      9.13.    Company-Associate Relationships      13      9.14.   
Governing Law      13   

 

- ii -



--------------------------------------------------------------------------------

WAL-MART STORES, INC.

2004 ASSOCIATE STOCK PURCHASE PLAN

 

I. DEFINITIONS

1.1. “Account” shall mean a Participant’s account which holds his or her shares
of Stock pursuant to the Plan.

1.2. “Account Administrator” shall mean the third party administrator for the
Accounts as may be from time to time appointed by the Committee.

1.3. “Account Closure” shall mean the closing of a Participant’s Account by one
of the following means:

(a) “Automatic Account Closure” shall mean the closure of a Participant’s
Account by the Committee (or the Account Administrator if applicable) at the
time such Participant’s Account balance contains no shares (or fractional
shares) of Stock on or after his or her termination of employment with the
Employer.

(b) “Participant Account Closure” shall mean the closure of a Participant’s
Account pursuant to a request by the Participant to have his or her Account
closed and to have all Stock or proceeds from the sale thereof distributed.

1.4. “Affiliate” shall mean any entity that is more than 50% owned or
controlled, directly or indirectly, by the Company.

1.5. “Associate” shall mean any common law employee of an Employer, but shall
not include independent contractors. An individual classified by the Employer as
either an independent contractor or an individual who provides services to the
Employer through another entity shall not be eligible to participate in this
Plan during the period that the individual is so classified, even if such
individual is later retroactively reclassified as an Associate during all or any
part of such period pursuant to applicable law or otherwise.

1.6. “Award Program” shall mean a program established by the Company or a
Participating Employer that results in its Associates receiving shares of Stock
as an award for job performance.

1.7. “Board” shall mean the Board of Directors of the Company.

1.8. “Committee” shall mean the Stock Option Committee of the Board, or such
other committee as may be appointed by the Board.

1.9. “Company” shall mean Wal-Mart Stores, Inc., a Delaware corporation.

1.10. “Contribution” shall mean any of the types of contributions that may be
made to a Participant’s Account under the Plan, either by the Company, a
Participating Employer or a Participant as set forth in Section III.

1.11. “Employer” shall mean the Company and its Affiliates.



--------------------------------------------------------------------------------

1.12. “Participant” shall mean any Associate of the Company or a Participating
Employer who satisfies the eligibility requirements in Section II and who has an
Account established under the Plan, and Participant shall also include any
former Associate of the Company or a Participating Employer who was a
Participant in the Plan at the time of his or her termination of employment
until such time as an Account Closure occurs.

1.13. “Participating Employer” shall mean an Affiliate whose participation in
the Plan has been approved by the Committee. The Committee may require the
Participating Employer to make corresponding contributions under the Plan in
accordance with rules and procedures established by the Committee. The
Committee, in its sole discretion, may terminate any such Affiliate’s
Participating Employer status at any time and the Participants’ Accounts will be
treated as if such Participants had transferred employment to an Affiliate that
is not a Participating Employer as described in Section 5.3 of the Plan.

1.14. “Payroll Deduction” shall mean the payroll deduction from a Participant’s
biweekly or weekly regular compensation (including from vacation pay and any
paid leave of absence) of an amount authorized by the Participant as a Payroll
Deduction Contribution.

1.15. “Plan” shall mean the Wal-Mart Stores, Inc. 2004 Associate Stock Purchase
Plan (formerly known as the Wal-Mart Stores, Inc. 1996 Associate Stock Purchase
Plan), as amended, restated and renamed herein, or as it may be further amended
from time to time.

1.16. “Plan Year” shall mean April 1 of a calendar year to March 31 of the
following calendar year, or such other period as set by the Committee.

1.17. “Section 16 Officers” shall mean those officers of the Company who are
subject to subsection 16(a) of the Securities Exchange Act of 1934, as amended.

1.18. “Stock” shall mean the common stock, $.10 par value per share, of the
Company.

 

II. ELIGIBILITY

2.1. In General. All Associates (including Section 16 Officers) of the Company
or a Participating Employer are eligible to participate in the Plan, subject to
the following limitations:

(a) Associates who are restricted or prohibited from participating in the Plan
under the applicable law of their state or country of residence may not
participate in the Plan, except as may be provided in accordance with rules and
procedures established by the Committee.

(b) Associates of the Company and its affiliates who are members of a collective
bargaining unit whose benefits were the subject of good faith collective
bargaining are excluded from participation in the Plan.

(c) Participation by Associates of non-U.S. Participating Employers shall only
be permitted upon approval by the Committee, which approval may be limited to
groups or categories of Associates designated by the non-U.S. Participating
Employer.

 

- 2 -



--------------------------------------------------------------------------------

(d) Section 16 Officers may be restricted in their ability to acquire or sell
shares of Stock in order to comply with Section 16 of the Securities Exchange
Act of 1934, as amended, in accordance with rules and procedures adopted by the
Committee.

2.2. Leaves of Absence. Participants continue to be eligible to participate in
the Plan while on a bona fide leave of absence from the Company or a
Participating Employer in accordance with applicable policies of the Company or
Participating Employer, or under such other circumstances with the approval of
the Committee.

 

III. PLAN CONTRIBUTIONS

3.1. Shares Available for Contributions. Subject to stockholder approval, as of
February 1, 2004, 142,624,272 shares of Stock will be available for issuance
under the Plan.

3.2. Plan Contributions. The definitions of the types of Contributions which may
be made pursuant to the Plan are as follows (subject to the limits provided in
Section 3.3 as applicable):

(a) “Award Contribution” means a contribution under the Plan on behalf of a
Participant by the Company or a Participating Employer, as applicable, made
pursuant to the Award Program in the sole discretion of the Committee.

(b) “Matching Contribution” means a cash contribution to the Plan on behalf of a
Participant by the Company or a Participating Employer, as applicable, which is
equal to fifteen percent (15%) of the amount of the Participant’s Payroll
Deduction (up to a maximum dollar limit).

(c) “Payroll Deduction Contribution” means a contribution to the Plan by a
Participant pursuant to a valid authorization for a Payroll Deduction.

(d) “Voluntary Contribution” means a contribution, if and to the extent
permitted by the Committee from time to time, of shares of Stock or cash by the
Participant to the Participant’s Account which is not made by Payroll Deduction.

3.3. Maximum Limits on Contributions.

(a) Matching Contributions and “Outstanding Performance” awards under the Award
Program are subject to a maximum dollar limit for the Plan Year as set by the
Committee from time to time in its discretion.

(b) During any Plan Year, the combination of Payroll Deduction Contributions and
Voluntary Contributions made in cash (not Stock) by a Participant shall not
exceed $125,000.

3.4. Payroll Deductions.

(a) Subject to the Committee’s authority to adjust the following amounts, a
Participant’s authorization for Payroll Deduction shall be for a minimum amount
of $2.00 per biweekly pay period or $1.00 per weekly pay period, as applicable
to the Participant, and such Payroll Deduction shall be in even multiples of
$.50.

 

- 3 -



--------------------------------------------------------------------------------

(b) A Participant’s request for Payroll Deduction (or a request for a revision
thereto) will become effective as soon as practicable after receipt of such
request by the Company or the Participating Employer, as applicable.

(c) A Participant’s Payroll Deduction authorization may be revised or terminated
at any time by the Participant’s request to the Company or the Participating
Employer, as applicable.

(d) A Participant’s authorization for Payroll Deduction shall remain effective
until the earlier of the Participant’s (1) request to revise or terminate the
Payroll Deduction authorization or (2) termination of employment with the
Company or a Participating Employer, subject to Section 8 of the Plan.

(e) All requests to initiate, revise or terminate an authorization for Payroll
Deduction as described in this Section 3.4 shall be made in writing or in such
other form acceptable to the Committee or its delegate from time to time.

3.5. Matching Contributions. The Company or Participating Employer, as
applicable, shall make Matching Contributions as provided under the Plan and
subject to the limits set forth in Section 3.3.

3.6. Award Contributions. Award Contributions shall be made, in the Committee’s
sole discretion, by either (1) the Company or the Participating Employer, as
applicable, remitting to the Account Administrator on behalf of the Participant
funds sufficient to purchase any shares or fractional shares of Stock that have
been granted to such Participant under the Award Program or (2) the Participant
receiving the Award Contribution directly as a certificate for a share or shares
(as applicable) of Stock.

3.7. Voluntary Contributions. Participants may make Voluntary Contributions to
the Plan subject to the terms and limitations described herein or that may be
prescribed by the Committee from time to time.

3.8. Remittance of Contributions.

(a) The Company or a Participating Employer, as applicable, will forward the
total of all Payroll Deductions for the applicable payroll period along with the
corresponding Matching Contributions, a list of Participants for whom the
Contributions are being made and the amount allocable to each such Participant’s
Account to the Account Administrator as soon as practicable.

(b) Voluntary Contributions, whether made in cash or shares of Stock, shall be
remitted to the Account Administrator directly by the Participant.

(c) As soon as practicable following a grant of an Award Contribution (for
purposes of the “Great Job” component of the Award Program, a “grant” shall
refer to the date on which the Associate tenders his or her four Great Job
buttons to the Company in exchange for a share of Stock), an Award Contribution
shall be made in the Committee’s sole discretion as described in Section 3.6 of
the Plan.

 

- 4 -



--------------------------------------------------------------------------------

(d) Prior to the time a Participant’s Payroll Deduction and corresponding
Matching Contribution is distributed to the Account Administrator, such amounts
are considered general assets of the Company or Participating Employer (as
applicable) and, as such, are subject to the claims of the Company’s or
Participating Employer’s (as applicable) creditors in the event of insolvency or
bankruptcy. In addition, no interest shall be paid on such amounts and all
Participants assume the risk of fluctuations in the value or market price of
Stock.

 

IV. ACCOUNT PURCHASES, MAINTENANCE & SALES

4.1. Account Establishment. The Account Administrator shall establish an Account
in accordance with the Plan for any Associate who becomes a Participant. Upon
the Committee’s (or its delegate’s) request, the Account Administrator shall
establish an Account for an Associate who is to be awarded shares under an Award
Program and who is not then a Participant.

4.2. Share Purchases. No later than five business days after the Account
Administrator receives the remittance of funds for Contributions (including
Voluntary Contributions made in cash) made to the Plan, the Account
Administrator shall purchase shares of Stock from the Company, a national stock
exchange or in a combination of the foregoing. Notwithstanding the foregoing,
the Committee may from time to time provide instructions to the Account
Administrator with respect to the purchase of such shares of Stock but, absent
such instructions, the Account Administrator shall determine the source of such
Stock purchases in its discretion.

(a) In the case of purchases from the Company of authorized but unissued or
treasury shares of Stock, the price of such shares is equal to the Volume
Weighted Average Price (VWAP) as reported on the New York Stock Exchange -
Composite Transactions on the relevant date of purchase; provided, however, that
the Committee may, in its discretion, designate some other methodology for
determining the fair market value of such shares of Stock purchased from the
Company.

(b) The Account Administrator’s purchase of shares of Stock from a national
stock exchange and the price per share shall be in accordance with rules and
procedures established by the Committee from time to time.

(c) As determined in the discretion of the Account Administrator (in accordance
with any applicable rules and procedures of the Committee), funds received as
Voluntary Contributions may be bundled into a group for the purpose of
purchasing shares of Stock and such shares may be purchased over a time period
that is greater than one day. If such shares of Stock are purchased as part of a
bundled group, a Participant’s purchase price for each share of Stock shall be
the average price of all shares of Stock purchased within that group as
determined by the Account Administrator.

(d) No provision of this Plan shall limit the ability of the Committee to
implement a real-time trading (or other) mechanism for the purchase or sale of
shares of Stock under the Plan and, to the extent determined by the Committee,
shall replace any other methodology for valuing and allocating shares of Stock
purchased or sold under the Plan.

 

- 5 -



--------------------------------------------------------------------------------

4.3. Share Purchases for Non-U.S. Participants. With respect to non-U.S.
Participants, the amounts (1) withheld from such a Participant’s compensation
pursuant to an authorization for Payroll Deduction or (2) contributed as either
a Matching Contribution or an Award Contribution made directly to a
Participant’s Account shall be converted from the applicable foreign currency to
U.S. dollars for the purpose of purchasing shares of Stock, and such conversion
shall be pursuant to the exchange rate published in The Wall Street Journal on a
date as soon as practicable prior to the effective date of the cash transfer
from the Company or the Participating Employer, as applicable, to the Account
Administrator. All such Participants assume the risk of fluctuations in the
value or market price of shares of Stock and applicable currency exchange rates.
With respect to non-U.S. Participants making Voluntary Contributions in cash,
such amounts must be tendered to the Account Administrator in U.S. dollars
unless otherwise determined by the Committee.

4.4. Allocation to Accounts. The number of shares (whole and fractional shares)
of Stock shall depend upon the purchase price as described in Section 4.2 at the
time such purchases are made. Purchases of Stock will be allocated by the
Account Administrator based upon the applicable purchase price to each
applicable Participant’s Account in proportion to the respective amount of
Contributions received for each Participant’s Account. Allocations of Stock will
be made in full shares and in fractional interests in shares to the thousandths
of a share.

4.5. Share Ownership. At the time shares of Stock are credited to a
Participant’s Account, he or she will acquire full ownership of all such shares
(as well as any fractional interests) of Stock.

(a) All shares of Stock will be registered in the name of the Account
Administrator and will remain so registered until delivery is requested by the
Participant. The Participant may request from the Account Administrator that a
certificate for any or all full shares of Stock be delivered to the Participant
at no cost to such Participant at any time.

(b) The Account Administrator shall cause to be delivered at no cost to each
Participant as promptly as practicable, by mail or otherwise, all notices of
meetings, proxy statements and other material distributed by the Company to its
stockholders. The full shares of Stock in each Participant’s Account shall be
voted in accordance with the Participant’s signed proxy instructions timely
delivered to the Account Administrator. In the event that a Participant does not
timely provide the Account Administrator with proxy voting instructions, the
Account Administrator may direct the voting of such shares of Stock held in an
Account to the extent such action or direction would comply with applicable law
and any applicable listing standards of a national stock exchange.

(c) A Participant may not assign or hypothecate any interest in the Plan;
provided, however, that upon purchase of shares under the Plan, such shares may
be sold, assigned, pledged, hypothecated or otherwise dealt with as would be the
case with respect to any other shares of Stock the Participant might otherwise
own.

(d) Neither the Company nor any Participating Employer may make any deductions
from amounts properly credited to a Participant’s Account. Neither the Company
nor any Participating Employer shall have any security interest on the shares of
Stock held in a Participant’s Account. Notwithstanding the foregoing, a lender
may have a security interest on the shares of Stock held in a Participant’s
Account if the Participant has pledged such Stock as collateral in connection
with a line of credit that may be obtained by certain Participants (other than
Section 16 Officers) through the Stock Secured Line of Credit Program.

 

- 6 -



--------------------------------------------------------------------------------

4.6. Account Statements. Each Participant will be sent at least an annual
statement reflecting all Account activity during the period covered by the
statement.

4.7. Risk of Loss. There is no guarantee of the value or market price of shares
of Stock acquired pursuant to the Plan. In seeking potential benefits of Stock
ownership, each Participant bears the risks associated with Plan participation
and ownership of Stock, including the risk of any decrease in the value of
market price of shares of Stock acquired pursuant to the Plan.

4.8. Commission & Maintenance Charges.

(a) No brokerage commissions are charged to Participants for purchases of Stock
under the Plan, however, brokerage commissions and other applicable fees shall
be charged to the Participant for all sales of Stock from his or her Account.
Such commissions and other applicable fees for sales of Stock held in a
Participant’s Account shall be at the rates posted by the Account Administrator,
which may be changed from time to time by the Account Administrator with
approval of the Committee (or its delegate).

(b) The Company or Participating Employer, as applicable, shall pay the
applicable annual maintenance fees (if any) for the Participant’s Account until
the earlier of (1) a Participant Account Closure occurs or (2) the Participant
incurs a termination of employment with the Company or Participating Employer,
as applicable, subject to Section 5.3. Any services requested of the Account
Administrator by the Participant that are not covered by the Company’s
arrangement with the Account Administrator shall be paid for solely by the
Participant.

(c) At such time as the Company or Participating Employer, as applicable, ceases
to pay the applicable Account maintenance fees as set forth subsection
(b) above, the Participant shall become responsible for any applicable Account
maintenance fees. In this case, annual maintenance fees and other applicable
charges to the Account shall be paid from time to time to the Account
Administrator automatically from the proceeds of a sale of a sufficient number
of shares of Stock held in the Participant’s Account until the earlier of a
Participant Account Closure or an Automatic Account Closure occurring.

4.9. Account Sales. The Participant may instruct the Account Administrator in
writing (or any other method acceptable to the Committee or its delegate) at any
time to sell any portion or all of his or her full shares of Stock and the
fractional interest in any shares of Stock allocable to his or her Account, and
the timing for such sale of Stock shall be in accordance with rules and
procedures established by the Committee from time to time.

(a) The sale price for a share of Stock under the Plan shall be the average
price of all shares of Stock sold by the Account Administrator on the date of
the Participant’s sale transaction; provided, however, that the Committee
reserves the right to implement a real-time trading or similar mechanism for
Participants’ sales of shares of Stock from their respective Accounts under the
Plan and the valuation of shares of Stock would be in accordance with any such
mechanism.

 

- 7 -



--------------------------------------------------------------------------------

(b) Upon such sale, the Account Administrator shall mail to the Participant a
check (or such method of payment as approved by the Committee or its delegate)
for the proceeds, less the brokerage commission, and other normal charges such
as sales fees, which are payable by the Participant.

(c) Such instruction to the Account Administrator, or a request for delivery of
Stock certificates held in the Participant’s Account, will not affect the
Participant’s status as a Participant under the Plan unless an Account Closure
occurs.

(d) With respect to non-U.S. Participants, shares of Stock are sold or traded in
U.S. dollars and such amounts can be converted for the purpose of remitting the
proceeds to the non-U.S. Participant. If the proceeds from the sale of shares of
Stock held in the Participant’s Account are converted, such conversion shall be
made pursuant to the exchange rate published in The Wall Street Journal on the
date such transaction is executed. All such Participants assume the risk of
fluctuations in the value or market price of shares of Stock and applicable
currency exchange rates.

 

V. ACCOUNT CLOSURE & TERMINATION OF EMPLOYMENT

5.1. Account Closure. A Participant who elects to discontinue Payroll Deductions
under the Plan shall continue to be a Participant until the earlier of a
Participant Account Closure or an Automatic Account Closure occurring. In
connection with a Participant Account Closure, the Participant must elect to
have his or her Account fully distributed in either (1) Stock (except that the
value of any fractional shares of Stock will be distributed in cash less any
applicable fees) or (2) cash by directing all full shares (and fractional
interests) of Stock to be sold with the proceeds, less applicable brokerage
commissions and other applicable fees, being distributed.

5.2. By Termination of Employment Other Than Due to Death of Participant. The
Account of a Participant who incurs a termination of employment (other than by
reason of death) with the Company or a Participating Employer will continue to
be maintained with the annual fees and any other applicable charges being paid
by the Participant in accordance with Section 4.8(c) of the Plan.

5.3. By Transferring Employment from the Company or a Participating Employer to
an Affiliate. A Participant who transfers employment from the Company or a
Participating Employer to an Affiliate who does not sponsor or participate in
the Plan may continue to have his or her Account maintained at the expense of
the Company while still employed with an Affiliate until the earlier of a
Participant Account Closure or an Automatic Account Closure occurring (provided
that such Automatic Account Closure can only occur following termination of
employment with such Affiliate). In connection with a Participant Account
Closure, the Participant must elect to have his or her Account fully distributed
in either (1) Stock (except that the value of any fractional shares of Stock
will be distributed in cash less any applicable fees) or (2) cash by directing
all full shares (and fractional interests) of Stock to be sold with the
proceeds, less applicable brokerage commissions and other applicable fees, being
distributed. Such Participant shall no longer be eligible to make or receive
Contributions to the Plan (including by Payroll Deduction or Voluntary
Contribution).

 

- 8 -



--------------------------------------------------------------------------------

5.4. Termination Due to Death of Participant. Following a Participant’s death,
the Company or Participating Employer, as applicable, shall cease making Payroll
Deductions and Matching Contributions to such Participant’s Account as soon as
practicable. In addition, as soon as practicable following the Participant’s
death, the Account Administrator will distribute the proceeds of the deceased
Participant’s Account less any applicable fees in accordance with rules and
procedures established by the Committee (which may include a designation by a
Participant of a beneficiary or a joint tenant with respect to a Participant’s
Account) and, in the absence of applicable rules and procedures (or such
designations), to the Participant’s estate.

 

VI. AWARD PROGRAM

6.1. Scope of the Award Program. The Award Program is designed to provide an
incentive to Associates of the Company and Participating Employers who provide
exceptional customer service and job performance. Awards under the Award Program
are not intended to be given to those who satisfy, but do not exceed,
expectations. The Award Program includes a “Great Job” component and an
“Outstanding Performance” component.

6.2. Great Job Component. Awards under the Great Job component consist of “Great
Job” buttons, which can be worn by Associates while at work.

(a) Great Job buttons are awarded by management of the Company or Participating
Employers, as applicable.

(b) Once an Associate earns four “Great Job” buttons, he or she is eligible to
receive one (1) share of Stock and such Participant will be given a new button
signifying that he or she is a “Great Job Stockholder” Associate. As described
in Section 3.6 of the Plan, the Committee may, in its discretion, issue the
award of Stock under the Award Program to a Participant’s Account under the Plan
instead of issuing the Stock certificate directly.

6.3. Outstanding Performance Component. An “Outstanding Performance” award is an
award of Stock to an Associate in recognition of the individual’s consistently
outstanding performance in his or her specific job-related roles over a month, a
quarter, or a year.

(a) Associates who receive “Outstanding Performance” awards may either be issued
certificates for shares of Stock or, at the discretion of the Committee, the
Company (or Participating Employer) may have the Account Administrator purchase
shares of Stock to be credited to the Participant’s Account as described in
Section 3.6 of the Plan.

(b) “Outstanding Performance” awards are either approved directly by the
Committee or by its delegate in accordance with rules and procedures established
by the Committee, and are subject to individual maximum dollar limitations as
set by the Committee from time to time.

 

- 9 -



--------------------------------------------------------------------------------

VII. ADMINISTRATION

7.1. Committee.

(a) Subject to Section 7.2, the Plan shall be administered by the Committee.

(b) The Committee may delegate to officers or managers of the Company or any
Affiliate the authority, subject to such terms as the Committee shall determine,
to perform specified functions under the Plan. The Committee also may revoke any
such delegation of authority at any time.

7.2. Powers of the Committee. Subject to and consistent with the provisions of
the Plan, the Committee has full and final authority and sole discretion as
follows:

(a) to determine when, to whom and in what types and amounts Contributions
should be made;

(b) to make Contributions to eligible Associates in any number, and to determine
the terms and conditions applicable to each Contribution;

(c) to determine whether any terms and conditions applicable to a Contribution
have been satisfied;

(d) to set minimum and maximum dollar, share or other limitations on the various
types of Contributions under the Plan;

(e) to determine whether an Affiliate should be designated as a Participating
Employer and whether an Affiliate’s Participating Employer status should be
terminated;

(f) to determine whether Associates of non-U.S. Participating Employers should
be eligible to participate in the Plan;

(g) to construe and interpret the Plan and to make all determinations, including
factual determinations, necessary or advisable for the administration of the
Plan;

(h) to make, amend, suspend, waive and rescind rules and regulations relating to
the Plan (including, but not limited to, such rules and regulations that would
allow designations for beneficiaries and/or joint tenants to be made by
Participants in connection with Accounts under the Plan);

(i) to appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(j) to correct any defect or supply any omission or reconcile any inconsistency,
and to construe and interpret the Plan, the rules and regulations, and award
agreements or any other instrument entered into or relating to a Contribution
under the Plan; and

 

- 10 -



--------------------------------------------------------------------------------

(k) to take any other action with respect to any matters relating to the Plan
for which it is responsible and to make all other decisions and determinations
as may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan.

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, its Affiliates, any
Associate, any person claiming any rights under the Plan from or through any
Participant, and stockholders, except to the extent the Committee may
subsequently modify, or take further action not consistent with, its prior
action. If not specified in the Plan, the time at which the Committee must or
may make any determination shall be determined by the Committee, and any such
determination may thereafter be modified by the Committee. The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee.

 

VIII.  AMENDMENT & TERMINATION

8.1. Right to Amend or Terminate. The Board, or a duly authorized committee
thereof, reserves the right to amend, modify, suspend or discontinue the Plan at
any time in its sole discretion without the approval of the Company’s
stockholders, except that (a) any amendment or modification shall be subject to
the approval of the Company’s stockholders if such stockholder approval is
required by any federal or state law or regulation or the rules of any stock
exchange or automated quotation system on which the shares of Stock may then be
listed or quoted, and (b) the Board may otherwise, in its discretion, determine
to submit other such amendments or modifications to stockholders for approval.

8.2. Limitation on Right to Amend or Terminate. Any such amendment,
modification, suspension or termination will not result in the forfeiture of
(1) any funds contributed but not yet invested in the Participant’s Account,
(2) any shares (or fractional interests) of Stock purchased on behalf of the
Participant under the Plan, or (3) any dividends or other distributions in
respect of such shares of that are declared subsequent to a Participant’s
Contribution but prior to the effective date of the amendment, modification,
suspension or termination of the Plan.

 

IX. MISCELLANEOUS PROVISIONS

9.1. Successors. All obligations of the Company under the Plan with respect to
Contributions made hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business and/or assets of the Company.

9.2. Severability. If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

9.3. Requirements of Law. The granting of awards, the making of Contributions,
and the delivery of shares of Stock under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
Notwithstanding any provision of the Plan, Participants shall not be entitled to
receive benefits under the Plan, and the Company (and any Affiliate) shall not
be obligated to deliver any shares of Stock or deliver benefits to a
Participant, if such delivery would constitute a violation by the Participant or
the Company or any of its Affiliates of any applicable law or regulation.

 

- 11 -



--------------------------------------------------------------------------------

9.4. Securities Law Compliance.

(a) If the Committee deems it necessary to comply with any applicable securities
law, or the requirements of any stock exchange upon which shares of Stock may be
listed, the Committee may impose any restriction on Contributions or shares of
Stock acquired pursuant to Contributions under the Plan as it may deem
advisable. All certificates for shares of Stock delivered under the Plan
pursuant to any Contribution shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which shares of Stock are then listed, any applicable
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions. If so
requested by the Company, the Participant shall make a written representation to
the Company that he or she will not sell or offer to sell any shares of Stock
unless a registration statement shall be in effect with respect to such shares
of Stock under the Securities Act of 1993, as amended, and any applicable state
securities law or unless he or she shall have furnished to the Company, in form
and substance satisfactory to the Company, that such registration is not
required.

(b) If the Committee determines that the nonforfeitability of, or delivery of
benefits pursuant to, any Contribution would violate any applicable provision of
securities laws or the listing requirements of any national securities exchange
or national market system on which are listed any of the Company’s equity
securities, then the Committee may postpone any such nonforfeitability or
delivery, as applicable, but the Company shall use all reasonable efforts to
cause such nonforfeitability or delivery to comply with all such provisions at
the earliest practicable date.

9.5. No Rights as a Stockholder. No Participant shall have any rights as a
stockholder of the Company with respect to the shares of Stock which may be
deliverable to the Participant’s Account in connection with a Contribution
(other than a Voluntary Contribution of previously-owned shares of Stock) under
the Plan until such shares of Stock have been credited to his or her Account or
have been delivered to him or her.

9.6. Nature of Payments. Matching Contributions and Award Contributions shall be
special incentive payments to the Participant and shall not be taken into
account in computing the amount of salary or compensation of the Participant for
purposes of determining any pension, retirement, death or other benefit under
(a) any pension, retirement, profit-sharing, bonus, insurance or other employee
benefit plan of the Company or any Affiliate, except as such plan shall
otherwise expressly provide, or (b) any agreement between (i) the Company or any
Affiliate and (ii) the Participant, except as such agreement shall otherwise
expressly provide.

 

- 12 -



--------------------------------------------------------------------------------

9.7. Non-Exclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for Associates as it may deem desirable.

9.8. Military Service. The Plan shall be administered in accordance with
Section 414(u) of the Internal Revenue Code and the Uniformed Services
Employment and Reemployment Rights Act of 1994.

9.9. Construction. The following rules of construction will apply to the Plan:
(a) the word “or” is disjunctive but not necessarily exclusive, and (b) words in
the singular include the plural, words in the plural include the singular, and
words in the neuter gender include the masculine and feminine genders and words
in the masculine or feminine gender include the other neuter genders.

9.10. Headings. The headings of articles and sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.

9.11. Stockholder Approval. All Contributions made on or after the effective
date of the amended and restated Plan and prior to the date the Company’s
stockholders approve the amended and restated Plan are expressly conditioned
upon and subject to approval of the amended and restated Plan by the Company’s
stockholders.

9.12. Taxes. All Matching Contributions and Award Contributions are subject to
withholding for applicable federal, state and local income taxes and will be
reported as wage income by the Company. When a Participant authorizes a Payroll
Deduction of a specific amount, more than that amount will actually be withheld
from his or her compensation to cover the withholding taxes due on the Matching
Contribution. The distribution of shares of Stock to Participants will not be a
taxable event.

9.13. Company-Associate Relationships. Nothing contained in this Plan shall in
any way affect the rights of the Company in its relationship with any Associate
or affect the Company’s right to discharge any Associate or increase or reduce
any Associate’s compensation.

9.14. Governing Law. This Plan shall be governed by the laws of the State of
Arkansas, except to the extent it is governed by the federal securities laws or
the choice of laws provision contained in the Company’s agreement with the
Account Administrator.

 

- 13 -